Third District Court of Appeal
                               State of Florida

                        Opinion filed November 12, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                              No. 3D19-2431
                   Lower Tribunal Nos. 15-4749 & 18-5423
                            ________________

                           Gary Warlen, Trustee,
                                    Appellant,

                                        vs.

                         Catherine Badeaux, et al.,
                                   Appellees.

     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Jorge E. Cueto, Judge.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Law Office
of Steven Friedman, and Steven Friedman (Pembroke Pines), for appellant.

     Billbrough & Marks, P.A., and Geoffrey B. Marks; Spiegelman Law, and
Guy G. Spiegelman, for appellees.


Before SCALES, LINDSEY and BOKOR, JJ.

     SCALES, J.
        Appellant Gary Warlen appeals a November 1, 2019 non-final order in a trust

and guardianship dispute with appellee Catherine Badeaux. For the following

reasons, we affirm.

   I.      Relevant Background

        Badeaux is the ward of a guardianship. Warlen is the trustee of a trust (the

“Trust”) that granted a life estate in a house to Badeaux, the Trust’s main

beneficiary. When the house fell into disrepair, Warlen sought to terminate

Badeaux’s life estate in the house and to make the guardianship responsible for the

house’s repairs.

        After conducting a two-day, evidentiary hearing, the trial court entered the

November 1, 2019 non-final order that is the subject of this appeal. The trial court’s

detailed, twelve-page order: (i) found that extensive repairs and mold remediation

are required at the house; (ii) allocated the costs of the repairs between the Trust

($35,000) and the guardianship ($15,000); and (iii) required Warlen to make the

repairs identified in the order. Specifically, this order “direct[s] . . . Warlen . . . to

immediately retain a licensed, mold remediation company and to remove all from

the residence” at Warlen’s sole expense. The order further directs Warlen to make

other repairs to the residence that are identified in an inspection report. Regarding

the life estate termination issue, the November 1, 2019 order ratified and elaborated

upon an earlier order that dismissed Warlen’s effort to terminate the life estate. The



                                            2
order also made the related factual finding that Badeaux, who relocated temporarily

to an assisted living facility, lacked resources to continue to reside in the assisted

living facility and “needs to return to her homestead and life estate in the subject

residence, which is more affordable” than the assisted living facility.

      Warlen moved for rehearing. On November 21, 2020, the trial court entered

an unelaborated order denying Warlen’s rehearing motion. This appeal timely

ensued. We affirm. 1

       II. Analysis

      A. Termination of Life Estate

      Our initial consideration is whether we have jurisdiction to review that portion

of the trial court’s November 1, 2020 non-final order that denies Warlen’s motion

to terminate Badeaux’s life estate. Warlen argues that we have jurisdiction under

Florida Rule of Appellate Procedure 9.130(a)(3)(C)(ii) because the order determines

“the right to immediate possession of property.” We agree. Had the trial court



1
  Warlen also filed with the lower court a motion seeking an order appointing a
receiver to manage the subject property. As part of this appeal, Warlen seeks
appellate review of what Warlen characterizes as the trial court’s denial of this
motion. While we would normally have jurisdiction to review a non-final order
denying a motion to appoint a receiver, see Fla. R. App. P. 9.130(a)(3)(D), our
review of the record indicates that the trial court has not entered a written order on
Warlen’s motion to appoint a receiver. We, therefore, dismiss Warlen’s appeal of
the receivership issue, without prejudice to Warlen timely appealing a properly
rendered written order that adjudicates the motion. See Slizyk v. Smilack, 901 So.
2d 999, 1000 (Fla. 4th DCA 2005).

                                          3
terminated Badeaux’s life estate, the Trust would have assumed immediate

possession of the house, particularly because Badeaux had moved to an assisted

living facility.

         On the merits, we conclude that Warlen has not met his significant burden to

establish that no reasonable trial judge would have left the life estate intact.

Canakaris v. Canakaris, 382 So 2d 1197, 1203 (Fla. 1980). The trial court’s

November 1, 2019 order contemplates Badeaux’s return home from an assisted

living facility once the repairs are performed. The trial court assigned to the

guardianship $15,000 for the cost of those repairs. The trial court’s declining to

terminate the life estate was compatible with these findings. We discern no abuse of

discretion.

       B. Allocation of Repair Costs

       Again, our initial consideration is whether we have jurisdiction to review this

portion of the trial court’s November 1, 2019 non-final order. The order requires

Warlen to “immediately retain a licensed, mold remediation company and to remove

all mold from the residence . . . .” The order also requires Warlen to make

approximately $35,000 in repairs to the house. This portion of the order is injunctive

in nature; therefore, we have jurisdiction to review it.       See Fla. R. App. P.

9.130(a)(3)(B); People’s Tr. Ins. Co. v. Bravo, 300 So. 3d 314, 315 (Fla. 3d DCA

2020).



                                          4
      On the merits, Warlen argues that the allocation of repair costs between the

Trust and the guardianship is inequitable because Badeaux’s allowing the house to

fall into disrepair distorts the Trust’s financial responsibility toward the house. Our

review, though, is not based upon whether we agree or disagree with the trial court’s

conclusions, but whether those conclusions are supported by competent, substantial

evidence. Underwater Eng’g Servs., Inc. v. Util. Bd. of City of Key West, 194 So.

3d 437, 444 (Fla. 3d DCA 2016). The trial court conducted an evidentiary hearing

over the course of two days. The resulting order contains specific findings, supported

by the record, that delineate: (i) the necessary, outstanding repairs to the house; (ii)

the cost of each of those repairs; and (iii) the repairs for which the Trust is

responsible. Further, competent, substantial evidence supported the conclusion that

the Trust bore both a greater responsibility for the outstanding repairs and full

responsibility for the mold remediation. See Coconut Grove Acquisition, LLC v. S

& C Venture, 240 So. 3d 92, 95 (Fla. 3d DCA 2018) (“The trial court’s finding is

supported by competent substantial evidence, and thus, we will not second guess the

trial court on appeal.”).

      We therefore affirm the trial court’s allocation of repair costs and the related

injunctive portion of the order because the trial court’s findings and conclusions are

supported by competent, substantial evidence.




                                           5
      III. Conclusion

      To the extent that Warlen has sought review related to his motion to appoint

a receiver, we dismiss the appeal, without prejudice to Warlen seeking timely review

of a properly rendered written order on the motion. We otherwise affirm the trial

court’s November 1, 2019 non-final order and its November 21, 2019 order denying

Warlen’s rehearing motion.

      Affirmed in part; dismissed in part without prejudice.




                                         6